USDC SDNY

DOCUMENT

WA) THE BLANCH LAW FI trsctrontcatty rep

LO) 261 MADISON AVENUE, 12TH FLOOR New York, NY 10016 T (2 DOC #:
DATE FILED: _3/16/2020

 

March 16, 2020

Hon. Analisa Torres, Judge

Daniel Patrick Moynihan, Courtroom 15D
United States Courthouse

500 Pearl St.

New York, NY 10007-1312

RE: United States v. Ignacio Herrera, Case No. 18-cr-495
APPLICATION FOR DISBURSEMENT OF BOND

Dear Judge Torres:

Please accept this letter as a formal motion for the disbursement of bond based
upon the attached bail bond assignment. The undersigned respectfully states to this
Honorable Court that the above named defendant has complied with all conditions of the
appearance bond in this case, and it is therefore requested that the defendant’s case bail
heretofore posted by in the amount of $ 25,000.00 plus any accrued interest be refunded
to: Ryan G. Blanch, Esq., The Blanch Law Firm, 261 Madison Avenue, 12th Floor,
New York, New York 10016.

The Payee: Maria Herrera has fully executed a notarized Assignment of Bail
Bond, Attachment A.

Please do not hesitate to call me with any questions or concerns.

Sincerely,

Application GRANTED. a
/ s/ Ryan Planch
SO ORDERED. Ryan Blanch
261 Madison Avenue

th

Dated: March 16, 2020 12” Floor
New York, New York New York, NY 10016

212-736-3900(t)

2 212-736-3910(£)

ANALISA TORRES
United States District Judge
